DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 25 recites in part “an interface between the n+-type source region and the channel region are placed on a center side portion than an edge of the gate electrode” but it is unclear how “than an edge of the gate electrode” relates, e.g. is the interface placed on a center side portion rather than an edge of the gate electrode?  Applicant’s specification does not refer to a center side portion and consequently the Examiner is unclear to interpret how “than an edge of the gate electrode” as claimed.  For purposes of examination, the language is interpreted as “an interface between the n+-type source region and the channel region are placed on a center side portion 
Claim 26 recites in part “with a second direction Y which is perpendicular to a paper face” refers to “a paper face” but it’s unclear to one having ordinary skill in the art what a “paper face” is, and Applicant’s specification does not refer to a paper face and the semiconductor device is presumably not formed of paper.  For purposes of examination, the “paper face” is interpreted as the first main surface of the semiconductor layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23,28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,205,720. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending Claims 
Claim 18, A semiconductor device comprising:
a semiconductor layer that has a first main surface at one side and a second main surface
at another side;
p-type body regions formed in a surface layer portion of the first main surface of the semiconductor layer;
n+-type source regions formed on front surfaces of the p-type body regions;
p+-type contact regions provided directly below the n+-type source regions;
a plurality of gate electrodes that are arranged at intervals on the first main surface of the
semiconductor layer and are positioned above and between the p-type body regions;
an interlayer insulating film that is formed on the first main surface of the semiconductor layer such as to cover the gate electrodes; and


a plurality of contact plugs that, between a pair of the gate electrodes that are mutually adjacent, are respectively embedded in a plurality of contact openings formed in the interlayer insulating film at intervals in a direction in which the pair of mutually adjacent gate electrodes face each other and each have a bottom portion contacting respective p+-type contact regions,

wherein the n+-type source regions are placed on the first main surface, and a peripheral edge of each of the n+-type source regions is positioned inward across intervals from a peripheral edge of one of the p-type body regions, thus peripheral portions of the p-type body regions are placed on the first main surface, wherein, in plan view, each of the p+-type contact regions is positioned at inner side of one of the n+-type source regions, wherein, in a state where an appropriate voltage is applied to the gate electrodes, the peripheral portions of the p-type body regions directly below the gate electrodes work as channel regions.

U.S. Patent Number 11,205,720 
Claim 1. A semiconductor device comprising: 
a semiconductor layer that has a first main surface at one side and a second main surface at another side; 
p-type body regions formed in a surface layer portion of the first main surface of the semiconductor layer; 
n+-type source regions formed on front surfaces of the p-type body regions; 
p+-type contact regions provided directly below the n+-type source regions; 
a plurality of gate electrodes that are arranged at intervals on the first main surface of the semiconductor layer and are positioned above and between the p-type body regions; 
an interlayer insulating film that is formed on the first main surface of the semiconductor layer such as to cover the gate electrodes; 
an electrode film that is formed on the interlayer insulating film; and 
a plurality of contact plugs that, between a pair of the gate electrodes that are mutually adjacent, are respectively embedded in a plurality of contact openings formed in the interlayer insulating film at intervals in a direction in which the pair of mutually adjacent gate electrodes face each other and each have a bottom portion contacting one of the p+-type contact regions and a top portion contacting the electrode film, 
wherein the n+-type source regions are exposed on the first main surface, and a peripheral edge of each of the n+-type source regions is positioned inward across intervals from a peripheral edge of one of the p-type body regions, thus peripheral portions of the p-type body regions are exposed on the first main surface, wherein, in plan view, each of the p.+-type contact regions is positioned at inner side of one of the n+-type source regions, wherein, in a state where an appropriate voltage is applied to the gate electrodes, the peripheral portions of the p-type body regions directly below the gate electrodes work as channel regions.



Pending claims
Claim 19, The semiconductor device according to Claim 18, wherein the plurality of gate electrodes are arranged at intervals in a first direction oriented along the first main surface of the semiconductor layer, 
each gate electrode extends in a second direction intersecting the first direction,
the plurality of contact openings are arranged at intervals in the first direction, 
each contact opening extends in the second direction,
the plurality of contact plugs are arranged at intervals in the first direction such as to match the contact openings, and each contact plug extends in the second direction.
U.S. Patent Number 11,205,720
Claim 2. The semiconductor device according to claim 1, wherein the plurality of gate electrodes are arranged at intervals in a first direction oriented along the first main surface of the semiconductor layer, 
each gate electrode extends in a second direction intersecting the first direction, 
the plurality of contact openings are arranged at intervals in the first direction, 
each contact opening extends in the second direction, 
the plurality of contact plugs are arranged at intervals in the first direction such as to match the contact openings, and each contact plug extends in the second direction.


Pending claim 20 is anticipated by U.S. Patent Number 11,205,720 claim 4.
Pending claim 21 is anticipated by U.S. Patent Number 11,205,720 claim 6.
Pending claim 22 is anticipated by U.S. Patent Number 11,205,720 claim 10.
Pending claim 23 is anticipated by U.S. Patent Number 11,205,720 claim 11.
Pending claim 28 is anticipated by U.S. Patent Number 11,205,720 claim 1.
Pending claim 29 is anticipated by U.S. Patent Number 11,205,720 claim 12.
Pending claim 30 is anticipated by U.S. Patent Number 11,205,720 claim 13.
Pending claim 31 is anticipated by U.S. Patent Number 11,205,720 claim 14.
Pending claim 32 is anticipated by U.S. Patent Number 11,205,720 claim 15.
Pending claim 33 is anticipated by U.S. Patent Number 11,205,720 claim 16.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,205,720 in view of U.S. Patent Application Publication Number 2015/0076594 A1 to Hsieh, “Hsieh”.
Regarding claim 24, although claims of U.S. Patent Number 11,205,720 anticipate the semiconductor device according to Claim 18, U.S. Patent Number 11,205,720 fails to clearly claim wherein in cross-sectional view, a width of the p+-type contact region is wider than a width of the contact plug.
Hsieh teaches (Fig. 3) wherein in a cross-sectional view, a width of a p+-type contact region (322, ¶ [0023]) is wider (as pictured) than the width of a contact plug (314).
It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 11,205,720 as claimed with the width of the p+ contact region wider than the contact as exemplified by Hsieh in order to increase the contact area thereby decreasing contact resistance (Hsieh ¶ [0023]).

Claims 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,205,720 as claimed in view of U.S. Patent Application Publication Number 2015/0372094 A1 to Horii et al., “Horii”.
Regarding claim 25 insofar as definite, although claims of U.S. Patent Number 11,205,720 anticipate the semiconductor device according to Claim 18, U.S. Patent Number 11,205,720 fails to clearly claim wherein in cross-sectional view, an interface between the n+-type source region and the channel region are placed on a center side portion than an edge of the gate electrode.
Horii teaches (FIG. 1) wherein, in a cross-sectional view, and interface between a n-type source region (15, ¶ [0049]) and a channel region (p-body 14) are placed on a center side portion of a gate electrode (30).
It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 11,205,720 as claimed with the source-body interface under a center side portion of the gate as exemplified by Horii in order to form a device with high reliability (Horii ¶ [0001],[0006],[0008]).

Regarding claim 27, although claims of U.S. Patent Number 11,205,720 anticipate the semiconductor device according to Claim 18, U.S. Patent Number 11,205,720 fails to clearly claim wherein in cross-sectional view, a width of the n+-type source region is wider than a width of the channel region.
Horii teaches (FIG. 1) wherein in a cross-sectional view, a width of a n-type source region (15, ¶ [0049]) is wider (as pictured) than the width of the channel region (p-body 14).
It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 11,205,720 as claimed with the n-source wider than the channel region as exemplified by Horii in order to form a device with high reliability (Horii ¶ [0001],[0006],[0008]).

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,205,720 as claimed in view of U.S. Patent Application Publication Number 2010/0117142 A1 to Lin et al., “Lin”.
Regarding claim 26, insofar as definite, although claims of U.S. Patent Number 11,205,720 anticipate the semiconductor device according to Claim 18, U.S. Patent Number 11,205,720 fails to clearly claim wherein a transistor cell including the p-type body region, the n+-type source region, the p+-type contact region and the gate electrode has a stripe shape along with a second direction Y which is perpendicular to the surface of the substrate (e.g. paper face).
Lin teaches (FIG. 4(a),4(b)) wherein a p-type body region (204, ¶ [0022]), an n+ source region (n_2, n_(K-1)), and a p+ contact region (labelled “P+”) are a stripe shape along 
It would have been obvious to one having ordinary skill in the art to have formed the device of U.S. Patent Number 11,205,720 as claimed with the stripe shapes as taught by Lin in order to reduce miller effect for reducing voltage spikes during switching and/or avoid non-uniform implant for reducing unusual P-N junction avalanche (Lin ¶ [0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891